Citation Nr: 1142756	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative joint disease and disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Board remanded the case for further development in November 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

In November 2011, the Veteran submitted VA Form 20-572, Request for Change of Address.  Therefore, the RO should consider whether the jurisdiction of the case should be transferred and take appropriate action.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been adequately notified in connection with her claim for service connection for a cervical spine disorder.  In fact, a letter was not sent in connection with that specific disorder, nor has she been advised of what information and evidence is necessary to substantiate a claim for service connection on a secondary basis.  Therefore, the Board finds that a remand is necessary in order to provide the Veteran proper notice. 

In addition, it appears that there may be outstanding medical records that are pertinent to the claim.  In this regard, a December 2010 VA examination report notes that the Veteran brought "a considerable stack of medical records" to her exam, including recent private chiropractor, physical therapy and physician treatment records.  The Veteran also brought a December 2010 MRI report.  In addition, she indicated that she received treatment at Philadelphia-area VA facilities prior to November 2011.  None of these records have been associated with the claims files.  Thus, upon remand, such records should be obtained and associated with the claim file. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should send the Veteran a notice letter in connection with her claim for service connection for a cervical spine disorder.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence he is expected to provide.  Specifically, the letter should notify her of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for those records identified in the December 2010 VA examination report, including recent private chiropractor, physical therapy and physician treatment records and a December 2010 MRI report.  

The RO should also request any outstanding VA medical records, including those documenting treatment at Philadelphia-area VA facilities prior to November 2011.  

3.  The RO should also undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary. 

4.  The RO should then review the claims files and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


